Citation Nr: 1039934	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for additional disability, including a head injury, 
headaches, and disabilities of the right knee, right upper 
extremity, neck, and upper back, as a result of an aborted 
cystoscopy at a VA facility on May 24, 2001.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota. 

This case has previously come before the Board.  In March 2009, 
the matter was remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In September 2006, the Veteran testified at a travel Board 
hearing.  In August 2010 the Veteran was informed that the 
Veterans Law Judge who had conducted the September 2006 travel 
Board hearing was no longer employed by the Board and he, 
therefore, had the right to an additional hearing before a 
different Veterans Law Judge.  In September 2010, the Veteran 
informed the Board that he desired an additional hearing before a 
Veterans Law Judge at the RO. 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a 
travel Board hearing at the RO.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


